                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                  3:18-cv-50-FDW

AJANAKU MURDOCK,                          )
                                          )
                  Plaintiff,              )
                                          )
vs.                                       )                          ORDER
                                          )
KEVIN INGRAM, et al.,                     )
                                          )
                  Defendants.             )
__________________________________________)

       THIS MATTER is before the Court on the North Carolina Department of Public Safety’s

(“NC DPS”) sealed Notice, (Doc. No. 15), informing the Court that it has been unable to procure

a waiver of service of process for Defendant “FNU Owens.”

       NC DPS has provided this Defendant’s full name as Nicholas S. Owens as well as his last

known address. The Clerk of Court is directed to notify the U.S. Marshal that Defendant Owens

needs to be served with the summons and Complaint in accordance with Rule 4 the Federal Rules

of Civil Procedure. If Defendant Owens cannot be served at the addresses provided by the NC

DPS, the U.S. Marshal shall be responsible for locating his home addresses so that he may be

served. See 28 U.S.C. § 1915(d) (in actions brought in forma pauperis under § 1915(d), “[t]he

officers of the court shall issue and serve all process, and perform all duties in such cases”); Fed.

R. Civ. P. 4(c)(3) (“At the plaintiff’s request, the court may order that service be made by a United

States Marshal or deputy marshal or by a person specially appointed by the court. The court must

so order if the plaintiff is authorized to proceed in forma pauperis under 28 U.S.C. § 1915….”). If

the U.S. Marshal is unable to obtain service on Defendant Owens, the U.S. Marshal shall inform

the Court of the reasonable attempts to obtain service. The U.S. Marshal shall not disclose

                                                 1
Defendant’s home address to the pro se incarcerated Plaintiff and shall file any document

containing such addresses under seal.

       IT IS THEREFORE ORDERED that:

       (1)    The U.S. Marshal shall use all reasonable efforts to locate and obtain service on

              Defendant Owens. If the U.S. Marshal is unable to obtain service on Defendant

              Owens, the U.S. Marshal shall inform the Court of the reasonable attempts to obtain

              service.

       (2)    The Clerk is respectfully instructed to substitute Nicholas S. Owens for “FNU

              Owens” as a party.

       (2)    The Clerk is respectfully instructed to mail a copy of the Complaint, (Doc. No. 1),

              the Sealed Notice containing Defendant’s last known addresses, (Doc. No. 15), and

              this Order to the U.S. Marshal.




                                           Signed: November 13, 2018




                                                2
